WALDEN, Judge.
Plaintiffs’ thirty page, five count, third amended complaint was dismissed with prejudice in the circuit court without comment or reason stated. We reverse.
Plaintiffs are residents and tax payers of the City of Melbourne. Their chief grievance centers upon the act of the City, through the Melbourne Civic Improvement Board, in constructing with public monies an irrigation system at the city-owned *437golf course, which course is under lease to a private party, the Melbourne Golf and Country Club, Inc. The complaint is prolix and seeks an injunction, an accounting, declaratory relief and other remedies based upon multiple theories.
We do not believe it would be helpful to extend this opinion by the reproduction here of the complaint. Suffice it to say we have carefully assayed it in the light of the most general grounds found in the Motions to Dismiss1 and are of the opinion that it states a cause of action sufficient to survive these assaults based primarily and at least upon the allegations of the complaint concerning a misuse of public money. See Lewis v. Peters, Fla.1953, 66 So.2d 489; Mayes Printing Company v. Flowers, Fla.App.1963, 154 So.2d 859; 43 C.J.S. Injunctions § 122.
Reversed.
REED, J., concurs.
CROSS, C. J., dissents, without opinion.